 Case 19-04703-5-DMW            Doc 17 Filed 12/05/19 Entered 12/05/19 22:16:43                  Page 1 of 2


                             UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF NORTH CAROLINA
                                     RALEIGH DIVISION

IN RE:                                                                        CASE NO: 19-04703-5-DMW
CONSHETA TINEAL PRINCE                                                                     CHAPTER 13

Debtor

                                  OBJECTION TO CONFIRMATION

        NOW COMES the Chapter 13 Trustee, and hereby moves for entry of an order denying confirmation
of the Debtor's chapter 13 plan by finding it does not comply with the provisions of 11 U.S.C. §§ 1322 and or
1325, and further directing that the Debtor shall have 14 days to file an amended chapter 13 plan. The basis for
this objection is set forth below:

1.      The plan as proposed by the Debtor is infeasible because it is not funded to satisfy all claims
     scheduled to be paid through Trustee disbursements.

2.       The Trustee is unable to determine if the plan provides that all of the Debtor's projected disposable
     income to be received in the applicable commitment period beginning on the date that the first payment is
     due under the plan will be applied to make payments to unsecured creditors under the plan because the
     Debtor has not provided the Trustee with the Debtor’s pay advices evidencing the Debtor's income.

           WHEREFORE, based upon the foregoing, the Trustee respectfully requests that the Court deny
confirmation of the plan, grant the Debtor 14 days to file an amended chapter 13 plan, and for any other relief
the Court deems just and proper.

Dated: December 5, 2019
                                                                  /s/ John F. Logan
                                                                  John F. Logan
                                                                  CHAPTER 13 TRUSTEE
                                                                  N.C. BAR NO. 12473
                                                                  PO BOX 61039
                                                                  RALEIGH, NC 27661-1039
                                                                  TELEPHONE: (919) 876-1355
 Case 19-04703-5-DMW             Doc 17 Filed 12/05/19 Entered 12/05/19 22:16:43                  Page 2 of 2


                             UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF NORTH CAROLINA
                                     RALEIGH DIVISION

IN RE:                                                                         CASE NO: 19-04703-5-DMW
CONSHETA TINEAL PRINCE                                                                      CHAPTER 13

Debtor


                                     CERTIFICATION OF SERVICE

         I, Erika West, of PO Box 61039, Raleigh, NC 27661-1039, do certify:

         That I am, and at all times hereinafter mentioned was, more than eighteen (18) years of age, and

         That I have this day served copies of the foregoing Objection to Confirmation on the parties listed
below by depositing a copy of same in the United States mail bearing sufficient postage, or if such interested
party is a Filing User, by serving such interested party by electronic transmission, pursuant to Local Rule 5005-
4(9)(b).

DATED: December 05, 2019
                                                                         /s/Erika West
                                                                         Case Adminstrator


By U.S. Mail

DEBTOR
CONSHETA TINEAL PRINCE
60 PRAIRIE LANE
LILLINGTON, NC 27546

By CM/ECF:

ATTORNEY FOR DEBTOR
LAW OFFICES OF JOHN T. ORCUTT
ATTN: JEREMY HARN FOR LOJTO
6616-203 SIX FORKS ROAD
RALEIGH, NC 27615
